PER CURIAM.
In this guardianship case, the attorney for the guardian appeals an order awarding her only a portion of the attorney’s fees she requested for work done to address a series of allegations against the guardian that, according to the trial court, “turned out to be almost entirely specious.” We are constrained to reverse the challenged order because the record does not support the trial court’s determination that the work done by Appellant to investigate and disprove the allegations was “massive overkill” or that the work set forth in the time entries disallowed by the trial court “was neither reasonable or necessary,” see Sanchez v. Woemer Management, Inc., 867 So.2d 1173, 1174 (Fla. 1st DCA 2004) (reversing order awarding a reduced attorney’s fee that was based upon the judge’s subjective belief as to what was reasonable under the circumstances), nor does the record support the trial court’s reduction in the hourly rate requested by Appellant. See In re Kesish, 98 So.3d 188, 186 (Fla. 2d DCA 2012) (reversing order awarding attorney’s fees at an hourly rate below the rate established by the testimony of the attorney providing the services and her expert witnesses). Accordingly, we remand for the trial court to award the attorney’s fees requested by Appellant.
REVERSED and REMANDED with directions.
THOMAS, CLARK, and WETHERELL, JJ., concur.